Citation Nr: 1310540	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which reopened and denied service connection for PTSD.  

Although the RO reopened the claim on appeal, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue on appeal have been listed on the title page accordingly.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of PTSD, adjustment disorder with mixed anxiety and depressed mood, somatoform disorder not otherwise specified (NOS), depression, and anxiety.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue service connection for an acquired psychiatric disorder including PTSD.

In an April 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO and submitted a written request to withdraw his hearing request in April 2009.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disorder including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  Service connection claim for PTSD was denied in a March 2007 rating decision by the RO; and the Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.

3.  The evidence received since the March 2007 rating decision regarding service connection for an acquired psychiatric disorder including PTSD is new and material.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for PTSD became final became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

2.  New and material evidence has been received since the March 2007 rating decision to reopen service connection for an acquired psychiatric disorder including PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder including PTSD, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

New and Material Evidence to Reopen Service Connection 

In a March 2007 rating decision, the RO denied service connection, in pertinent part, for PTSD.  The RO acknowledged that the medical evidence reviewed contained a diagnosis of PTSD; however, the available evidence was insufficient to confirm that he actually engaged in combat or was a prisoner of war, and service records did not show that he was awarded any combat decorations or indicate that he participated in any activities which would have exposed him to unusual traumatic stressor incidents.  The Veteran was notified of the March 2007 rating decision and of his appellate rights, but did not file a timely appeal.  As a result, the Board finds that the rating decision became final for this claim on appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on its merits as opposed to deciding the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

The evidence of record associated with the claims file since the March 2007 rating decision does not include relevant official service department records, and there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

All of the evidence received since the March 2007 rating decision was not previously submitted to VA.  Specifically, the RO determined in a July 2008 internal memorandum that evidence has been obtained to support and verify the Veteran's stressor that his base in Vietnam was attacked.  The Veteran's DD Form 214 and personnel file document his service in Quang Tri, Vietnam as a light and heavy vehicle driver from November 17, 1968 to November 16, 1969, and an approved VA website shows that the area of Quang Tri was very active during the Veteran's time spent in Vietnam and most likely able to concede stressful event of attacks to the base.  Such evidence is pertinent to the issue of an in-service stressor incident potentially related to the acquired psychiatric disorder including PTSD.  

As a result, the Board finds that the newly received evidence, specifically the July 2008 internal memorandum by the RO, is new and material.  Having submitted new and material evidence, the service connection claim for an acquired psychiatric disorder including PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disorder including PTSD; and to that extent only, the appeal is granted.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for an acquired psychiatric disorder including PTSD.  In this case, the claims file does not include an adequate medical opinion addressing whether the Veteran's disorder on appeal is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In September 2008, the Veteran underwent a VA examination for PTSD through QTC Medical Services (QTC).  The examiner conducted a thorough examination of the Veteran, documented the reported history of the Veteran, rendered Axis I diagnoses of adjustment disorder with mixed anxiety and depressed mood and somatoform disorder NOS, and concluded there is no evidence to suggest PTSD from the Veteran's Vietnam experience but rather the primary psychological issues appear to be a direct result of his industrial injury.  The examiner also noted review outpatient clinical notes from Dr. J. T. Spahr from July 2004 to April 2005 and an undated psychological evaluation from Dr. B. B. 

Nevertheless, the Board finds the September 2008 VA QTC medical opinion is inadequate to render a decision for the service connection claim for an acquired psychiatric disorder including PTSD.  The examiner failed to review and consider all of the pertinent evidence of record, to include the VA outpatient treatment records from the Marion, Ohio Community Based Outpatient Clinic (CBOC) from November 2007 to October 2008 which document multiple diagnoses of PTSD and psychiatric symptomatology attributable to service.  

As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  The RO/AMC should arrange for the Veteran's claims file to be reviewed by the physician who conducted the September 2008 VA QTC examination for PTSD and prepared the medical opinion (or a suitable substitute if that physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the issue of service connection for an acquired psychiatric disorder including PTSD is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the physician who conducted the September 2008 VA QTC examination for PTSD and prepared the medical opinion (or a suitable substitute if that physician is unavailable).  The physician must review all pertinent evidence of record and prepare an addendum opinion to as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder began during service or is otherwise linked to service.

The examiner should specifically review and consider the VA outpatient psychology treatment records from the Marion CBOC from November 2007 to October 2008 and the July 2008 internal memorandum from the RO verifying the in-service stressor.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the issue of service connection for an acquired psychiatric disorder including PTSD should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


